            Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KENNEDY,
               Plaintiff,
                                                               Case No. 19-00067-MEM-WIA
       v.
CASEY, et. al.,
               Defendants.


                       Memorandum in Support of Motion to Recuse for Cause


       1.      Plaintiff is Edward Thomas Kennedy, one of the people of Pennsylvania, and in

this court of record motions and moves this court for an order granting this Motion for Recusal

for Cause concerning the Judge assigned to administrate this case, an Obama administration

appointee. Obama appointed Judges are tainted,and in fact, all U.S. Judges may have been

tainted by Obama, according to testimony by Dennis Montgomery and confirmed before the

U.S. Congress by Obama Appointee and FBI Attorney James Baker.

       2.      The Supreme Court of the United States said that “Recusal is required when,

objectively speaking, ‘the probability of actual bias on the part of the judge or decision maker is

too high to be constitutionally tolerable.'”1 In this Court of Record, the said Judge is suspended.2

       3.      Plaintiff Kennedy hereby now reasonably questions said Judges' impartially, and


1 RIPPO v. BAKER, https://www.law.cornell.edu/supremecourt/text/16-6316#;
Rippo v. Baker, 137 S. Ct. 905 - Supreme Court 2017
2 See Law of the Case, Exhibit 1.

                                                  1
            Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 2 of 9



respectfully wishes him to recuse from this case due to the concerns now on the public record

that Barack Obama spied on all American people and U.S. persons and therefore, Plaintiff is

injured by the assigned Judge in loss of rights, for the assigned Judge was appointed by Barack

Obama and his judicial ethics and independence may have been compromised based on the

testimony that follows by Dennis Montgomery,

In a court of record, the Magistrate is independent of the tribunal.

       4.      Pursuant to rule 902, evidence as follows is self-authenticating, By investigative

journalists, Mary Fanning and Alan Jones, on May 22, 2019, is as follows:

                                           ...
        Inventor and software designer Dennis Montgomery, a CIA/DOD/DHS/NSA/FBI
    contractor-turned-whistleblower, alerted FBI Director James Comey’s office in 2015 that
  President Obama’s CIA Director John Brennan and Obama’s Director of National Intelligence
 James Clapper had turned the super-surveillance system that Montgomery designed for foreign
          surveillance, known as THE HAMMER, into a domestic surveillance system.

  Montgomery became alarmed when Obama and his intelligence chiefs Brennan and Clapper
           turned the super-surveillance system against the American people.

 Montgomery asserts that Obama, Brennan, and Clapper used THE HAMMER in a diabolically
   intrusive manner in order to spy on the American people and collect massive amounts of
                     surveillance data for “leverage” and “blackmail.”

 THE HAMMER was only to be used for foreign surveillance, not to be weaponized for domestic
surveillance against the American people, according to Montgomery and to U.S. military sources.

 According to those U.S. military sources, Montgomery’s surveillance technology not only saved
 American lives as America’s “War on Terror” broadened, but also featured built-in safeguards to
             prevent the system from ever being used for domestic surveillance.

 “Multiple echelons” of government, including the FISA court, had to sign off on each and every
  foreign surveillance operation conducted with the use of THE HAMMER, those sources say.

Montgomery claims that Brennan and Clapper used the super-surveillance system Montgomery
designed to spy on Article III federal judges, including the onetime head of the FISA court Judge


                                                   2
          Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 3 of 9


 Reggie Walton, Supreme Court Justice Antonin Scalia, and Chief Justice of the U.S. Supreme
                               Court John Roberts.

Montgomery’s revelations about his super-surveillance system THE HAMMER call into question
 Chief Justice Robert’s strange and inexplicable 2012 decision that stood in direct opposition to
his own stated legal argument. At the eleventh hour, Roberts flipped and supported the individual
            mandate for President Obama’s highly unpopular Affordable Care Act.

 Montgomery, who is constrained by non-disclosure agreements, has spoken about the system
but has not publicly identified the system by name. The secretly-recorded “Whistleblower Tapes”
identify the name of the system as “THE HAMMER,” as we first reported in our March 17, 2017,
exclusive exposé. The March 2017 WikiLeaks CIA Vault 7 document dump confirms the name of
                           the system as THE HAMMER (HAMR).

   Military sources confirm the existence of the super-surveillance system known as THE
 HAMMER. Those sources caution that the super-surveillance system was only to be used for
                                  foreign surveillance.

In August 2015, Montgomery turned over to FBI General Counsel James Baker, who represented
   the office of FBI Director Comey, physical evidence, in the form of 47 computer hard drives
                          containing 600 million pages of documents.

 Montgomery maintains that the data on the hard drives prove the existence of THE HAMMER
  and prove that Brennan and Clapper engaged in illegal domestic surveillance, despite the
                   existence of safeguards that were already in place.

 In August 19, 2015, Montgomery turned over the hard drives under two immunity agreements
struck with the U.S. Department of Justice. The 600 million pages of documents stored on those
 hard drives, when stacked one upon another, would measure a stunning thirty miles high, says
                                      Montgomery.

The FBI provided Montgomery with a detailed receipt for the 47 hard drives, including handwritten
 descriptions of each and every hard drive.FBI Director Jim Comey took Montgomery’s evidence
 and buried it. Montgomery’s claim that Obama, Brennan, and Clapper illegally spied on millions
 of Americans is by itself explosive. Montgomery’s identification, by name, of one particular U.S.
citizen that Montgomery insists was under constant surveillance “for years” by Obama, Brennan,
 and Clapper via THE HAMMER has led Obama’s inner circle to take desperate measures. The
            name of that U.S. citizen targeted by THE HAMMER is Donald J. Trump.

   Whistleblower Tapes: Trump Wiretapped “A Zillion Times” By ‘The Hammer,’ Brennan and
               Clapper’s Secret Computer System – The American Report



                                           3
         Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 4 of 9


 The Whistleblower Tapes released by U.S. District Judge G. Murray Snow reveal that Donald
                       Trump was wiretapped a “zillion times.”

                      The CIA feared Trump, maintains Montgomery.

   Donald Trump and his late father Fred Trump are both known for their lifelong aversion to
                                     communism.

     President Obama’s CIA Director, admitted communist John Brennan, feared Trump.

   As we previously reported, Brennan and Comey both affirmed their belief in communism.

Dr. Dave Janda noted in his May 12, 2019 exclusive exposé connecting “THE HAMMER” to FBI
Director Comey’s launch of the Trump Russia Collusion investigation that John Brennan admitted
during his initial CIA polygraph test that he voted for Communist Party USA (CPUSA) candidate
                           Gus Hall in the 1976 presidential election.

  Comey, we simultaneously reported, told New York Magazine “I’d moved from Communist to
                                whatever I am now.”

  Frank Marshall Davis, President Barack Obama’s mentor during Obama’s formative years in
  Hawaii, was a card-carrying Communist Party USA member (CPUSA member #47544) and
   suspected KGB agent who was listed on the FBI’s Security Index, Davis’s lengthy FBI file
 reveals. According to Paul Kengor, “Davis hailed Joe Stalin’s state for its alleged freedom and
                                      democracy.”

  Stalin could only have dreamed of a Soviet surveillance system with capabilities approaching
those of THE HAMMER. Russian historian Alexander Solzhenitsyn says that Stalin murdered 60
                    million of his own countrymen during his reign of terror.

 With THE HAMMER, Brennan, Clapper, and Obama were implementing a political system —
 communism — that is antithetical to America’s system of justice and to the U.S. Constitution.

 Under the U.S. Constitution, the purpose of the American government is to secure the rights of
                   each American to life, liberty, and private property.

 Brennan, Clapper, and Obama illegally used THE HAMMER as a technological instrument of
    tyranny in order to take away Americans’ inalienable rights as outlined under the U.S.
                                    Constitution.

These conspirators transformed a high technology tool designed to protect the American people
                        from foreign threats into a tool of tyranny.


                                           4
         Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 5 of 9


    During a 2017 radio interview with his attorney Larry Klayman, Montgomery explained:

 I provided to the FBI seventeen businesses of Donald Trump, including the Trump Tower, the
 Trump leasing programs, all of these different programs, and including Trump himself and the
  various family members that had been wiretapped under these programs. There has been a
                              wiretap on Trump for years…

    …I was a CIA contractor both under John Brennan and under James Clapper and these
    individuals were running domestic surveillance programs in the United States collecting
  information on Americans…they collected everything they could find. Bank accounts, phone
      numbers, chats, emails, and they collected a massive amount of it under the Obama
                                     administration.

 According to sources, Comey was the general counsel and senior vice president of Lockheed
 Martin when Montgomery was paid $8,000 to use a supercomputer at a Lockheed facility in the
Los Angeles area to collate the tranche of data harvested by The Hammer into individual files for
                          each of the individuals being targeted.

“The proof of Donald Trump being wiretapped is in the documents that were handed over to the
                      FBI,” Attorney Klayman told reporter Fanning.

 Brennan and Clapper covertly operated THE HAMMER out of a U.S. government facility in the
Washington, D.C. suburb of Fort Washington, Maryland, according to the secretly-recorded audio
             tapes released by a U.S. District Judge G. Murray Snow in 2015.

    From September 13, 2001, until June 2006, Clapper was the director of the National
Geospatial-Intelligence Agency (NGA), known until 2003 as the National Imagery and Mapping
Agency (NIMA). Clapper’s previous post as NGA director is an important detail because NGA is
                        known to operate out of Fort Washington.

   Obama and his henchmen were using THE HAMMER to create a tyrannical police state in
             America worthy of the East German Stasi or Hitler’s Gestapo.

  According to Montgomery, the FBI, under Director Robert Mueller’s leadership, provided the
                computers for THE HAMMER super-surveillance system.

   Special Counsel Robert Mueller’s Russia collusion investigation entirely cleared President
                     Donald Trump of collusion with the Russians.

 Regardless of the evidence and the $35 million dollars two-year investigation, many, including
 John Brennan and James Clapper and, according to Democrats’ spin, Robert Mueller himself,
    continue to smear and characterize President Trump as guilty of collusion and treason.


                                           5
          Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 6 of 9


  THE HAMMER Was Ground Zero Of Trump Russia Collusion Hoax; Obama Administration
                         Insiders Are Panicking

As Department of Justice investigators begin the hunt for the true origins of the Russia collusion
 investigation, Democrat insiders are beginning to unravel. Blood is in the water. And it is their
                                         own.

  Brennan, Clapper, and Comey are maintaining and even ramping up their relentless tempo of
 frenetic television appearances as they struggle to keep their stories straight. The conspirators
                               are turning on one another.

 COUP D’ÉTAT: DOJ, FBI OFFICIALS ON MUELLER’S RUSSIA TEAM IN COVER UP OF
MUELLER’S, CLAPPER’S, AND BRENNAN’S SURVEILLANCE ‘HAMMER’ THAT SPIED ON
          TRUMP, STRZOK-PAGE TEXT SHOWS – The American Report

     Many of these insiders appear to be well aware of THE HAMMER and of the Obama
                   administration’s illegal surveillance of Donald Trump.

       Evelyn Farkas, a former Obama administration Defense Department official and Russia
specialist, blurted out during a March 2, 2017 television appearance on MSNBC “the Trump folks
  if they found out how we knew what we knew about the Trump staff dealing with Russians that
 they would try to compromise the sources and methods meaning that we would no longer have
                                 access to that intelligence.”

  The unraveling of the Russia collusion scheme and the coup d’etat will lead to the trial of the
             century that will make the Rosenbergs look like small-time crooks.

    On May 12, 2019 in an exclusive feature investigation “Comey Launched Trump Russia
Investigation Day After General Exposed ‘The Hammer’” first identified THE HAMMER as ground
                      zero of the Trump Russia collusion investigation.

  The Russia Collusion investigation was a coup launched in response to the exposure of THE
                                          HAMMER.
   When two four-star flag officers of sterling reputation brought THE HAMMER to America’s
                               airwaves the Deep State panicked.
  U.S. Air Force General Thomas McInerney (Ret.), U.S. Navy Admiral James A. “Ace” Lyons
(Ret.), and Dr. Dave Janda, during the March 19, 2017 broadcast of Janda’s “Operation Freedom”
            terrestrial radio program, dared to bring the truth to the American people.
                  Within a matter of hours, the Deep State jumped into action.

 COMEY LAUNCHED TRUMP RUSSIA INVESTIGATION DAY AFTER GENERAL EXPOSED
                    ‘THE HAMMER’ – The American Report
        Fanning and Jones revealed on May 12, 2019 at The American Report:
                                            6
          Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 7 of 9




FBI Deputy Assistant Director of the Counterintelligence Division Peter Strzok and his supposed
paramour, FBI lawyer Lisa Page, exchanged a cryptic, indeed coded, text message on Sunday,
  March 19, 2017, twenty-six minutes after retired U.S. Air Force Four Star General Thomas
McInerney read our exclusive “Whistleblower Tapes” exposé over America’s airwaves, revealing
                                    “The Hammer”…

…Late that Sunday evening, just hours after General McInerney’s radio appearance, Strzok and
    Page exchanged a text message that explicitly referenced Dennis Montgomery and
                      Montgomery’s attorney Larry E. Klayman.

 General McInerney appeared on Dr. Dave Janda’s “Operation Freedom” that broadcasts from
                        terrestrial radio station WAAM 1600.

              The next morning, the Russian Collusion investigation was born.

Early the following morning, Monday, March 20, 2017, FBI Director Jim Comey announced before
the House Permanent Select Committee on Intelligence that the FBI Counterintelligence Division,
 where Strzok served as Deputy Assistant Director, was investigating Trump’s connections to the
 Kremlin, and that the FBI had “no information” to support Trump’s tweets claiming that President
                                 Obama wiretapped Trump.

         Montgomery’s Journey From Computer Genius To Enemy Of The Deep State
  Dennis Montgomery was celebrated and hailed from many quarters as a “computer genius.”
Montgomery was later reduced from whistleblower to enemy number one of the Deep State, with
 purpose and forethought. Those holding and abusing positions of power within the intelligence
 community who had previously hired Dennis Montgomery as a national security contractor for
classified projects could not afford to have him expose their duplicitous and treasonous actions.
                “IT IS NOT THE fact THAT MATTER, IT IS THE PERCEPTION”
  Montgomery claims that the FBI buried its investigation into his federal whistleblower claims
  about illegal domestic surveillance and that U.S. intelligence agencies, several years earlier,
                            attempted to destroy his reputation.
According to Montgomery, the same intelligence agencies, after they had finished smearing his
                               reputation, quietly rehired him.

In 2011, James Risen and Eric Lichtblau authored a New York Times article in which they painted
                       Montgomery as a fraud, citing CIA sources.

  In 2016, Montgomery sued Risen and the publisher of Risen’s book Pay any Price: Greed,
Power, and Endless War for defamation over a chapter that portrayed Montgomery’s work for the
                             U.S. government as a hoax.



                                           7
          Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 8 of 9


Lichtblau has been exposed. Lichtblau, who was working as CNN editor, and two other reporters
  resigned from CNN in June 2017 after CNN retracted their discredited story linking the Trump
    transition team to a Russian investment fund. Only two months earlier, CNN had recruited
                              Lichtblau to its investigative unit.

                                   Montgomery stated:

They [the intelligence agencies] leaked false information about me in 2009 and 2011 to the press
 to discredit me in case their domestic surveillance programs ever became public. Somebody
    leaked my name to [New York Times reporter James Risen] saying that my work for the
                   government didn’t work and so forth, which is ridiculous.

  My work saved lives…he knew that I could not respond to his [Risen’s] articles because I was
under U.S. protective gag order on me saying I could not respond to anything, and I had the state
  secrets privilege filed against me that if I would have violated I would have been charged with
treason under the U.S. Espionage Act……Stroke or no stroke, I am going to expose the CIA and
 NSA misdeeds until the American people know the truth. I have put my family for years at great
                   risk by coming forward. This is my last stand for America.

‘THE HAMMER’ TIMELINE
    ● November, 2015
U.S. District Judge G. Murray Snow releases the “Whistleblower Tapes.”
    ● August 19, 2015
Dennis Montgomery, under a limited immunity agreement, turns over to Comey’s FBI 47 hard drives tha
he says prove the existence of Brennan’s and Clapper’s super surveillance system.
    ● March 4, 2017
President Trump tweets that Obama wiretapped him.
    ● March 7, 2017
WikiLeaks dumps CIA Vault 7, confirming the existence of The Hammer (HAMR).
    ● March 17, 2017
“Whistleblower Tapes: Trump Wiretapped ‘A Zillion Times’ By ‘The Hammer,’ Brennan’s And Clapper’s
Secret Computer System” by Mary Fanning and Alan Jones published at TheAmericanReport.org.
    ● March 19, 2017 3:30 pm
General Thomas McInerney exposes The Hammer on America’s airwaves with Dr. Dave Janda during
Operation Freedom on WAAM 1600.
    ● March 19, 2017 4:26 pm
Strzok and Page exchange cryptic text.
    ● March 19, 2017 11:00 pm
Strzok and Page exchange text referencing Montgomery and Klayman hours after General McInerney’s
radio interview about The Hammer
    ● March 20, 2017
Comey announces Russia collusion investigation.
    ● April 24, 2017
FISA court lets Brennan, Clapper and others amend their statements and orders destruction of criminal
case records.
    ● May 12, 2019
                                           8
            Case 3:19-cv-00067-MEM Document 12-1 Filed 06/17/19 Page 9 of 9


“Comey Launched Trump Russia Investigation Day After General Exposed ‘The Hammer’” by Mary
Fanning and Alan Jones published at TheAmericanReport.org.
    ● May 13, 2019
U.S. Attorney General William Barr appoints John Durham, the U.S. attorney in Connecticut, to explore
the origins of the Trump Russia collusion investigation.

COPYRIGHT 2019 MARY FANNING AND ALAN JONES. ALL RIGHTS RESERVED.

       5.     Finally, it now appears very probable that Mr. Obama committed treason and

sedition.

WHEREFORE, Plaintiff requests the Judge assigned to this case in this court of record

Recuse for Cause.

Date: June 17, 2019

                                        Respectfully submitted,

                                        /s/ Edward Thomas Kennedy (seal)
                                        _______________________________
                                        EDWARD THOMAS KENNEDY
                                        800 Court St, Apt 223
                                        Reading, PA 19601




                                           9
